Citation Nr: 1635578	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  10-32 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder of the feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested and was scheduled for a Travel Board in February 2013.  However, he failed to appear for the scheduled hearing without explanation, and has not requested that the hearing be rescheduled.

The issues of whether new and material evidence has been received to reopen the claims for service connection for heart disease and strokes, as well as a new claim for entitlement to service connection for peripheral neuropathy, to include as secondary to herbicide exposure, have been raised by the record in correspondence received in May 2016, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The record indicates that the Veteran is currently incarcerated at the Federal Corrections Institution (FCI) in Elkton, Ohio.  For the reasons discussed below, the Board finds that a remand is necessary in order to obtain outstanding medical records and schedule the Veteran for VA examinations to evaluate his claimed conditions.

The duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement because these individuals are entitled to the same care and consideration given to their fellow Veterans.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See 38 U.S.C.A. § 5711 (West 2014).  Nevertheless, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination worksheets; or, (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.

In addition, the VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated Veterans.  The Manual calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or, (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d.

In this case, with respect to the Veteran's claim for an acquired psychiatric disorder, to include PTSD, he has reported that his psychiatric symptoms originate from traumatic experiences in Vietnam, including coming under rocket fire at Chu Lai.  He was provided a VA examination in June 2010, following which he was diagnosed with alcohol dependence; a diagnosis of PTSD or other psychiatric disorder was not indicated.  By way of explanation, the examiner noted that the Veteran appeared to intentionally exaggerate his symptoms, "possibly for secondary gain issues."  Subsequently, however, the record shows that the Veteran was hospitalized for suicidal ideation in 2014.  In addition, as noted above, medical records from his correctional facility reflect that he attempted suicide in 2013 and has received treatment in prison for mental health problems, including self-reported PTSD.

With respect to the Veteran's claim for a skin disorder, his service treatment records are negative for skin symptoms; however, the record reflects that he has been treated for various skin problems, to include rashes on his legs and bilateral foot fungus, diagnosed as tinea unguium.  Moreover, he has reported experiencing such symptoms since his discharge.  His VA problem list notes a history of "rash and other nonspecific skin eruption."  A review of the record shows that he has never been afforded a VA examination for his skin condition.

Upon review, the Board finds that VA examinations are warranted to evaluate the nature and etiology of the Veteran's claimed psychiatric and skin disorders.  As such, the AOJ should make attempts to schedule the appropriate medical examinations in accordance with the VA Adjudication Procedure Manual provisions discussed above.  The Veteran is notified that it is his responsibility to report for the examinations scheduled in connection with this Remand at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655.

In addition, the Board notes that it appears the record is incomplete with respect to the Veteran's medical treatment at FCI Elkton.  Although five pages of psychological counseling notes have been associated with the record, it does not appear that VA has requested all records from this facility pertaining to the Veteran.  As these records could be relevant to the claims on appeal, the Board finds that the AOJ should make appropriate attempts to obtain them.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records pertaining to the Veteran from the Federal Corrections Institution in Elkton, Ohio.

2.  The AOJ should have the Veteran scheduled for VA examinations to determine the nature and likely etiology of his claimed acquired psychiatric disorder, to include PTSD, and skin condition.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  After reviewing the entire record, the examiner/s should opine as to the following:

(a)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran has an acquired psychiatric disorder, to include PTSD, that was incurred in or aggravated during service, or is otherwise related to service.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors (including, for example, the Veteran's reports of coming under rocket fire at Chu Lai) and the examiner must be instructed that only these events, or any stressor related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support a diagnosis of PTSD have been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

(b)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran has a skin condition that was incurred in or aggravated during service, or is otherwise related to service, to include herbicide exposure.

The examiner is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service and that his assertions must be taken into account, along with the other evidence of record, in formulating the requested medical opinion.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

The Veteran is currently incarcerated at the Federal Corrections Institution at Elkton, Ohio.  Thus, the AOJ should take all necessary actions to: (1) arrange transportation of the Veteran to a VA facility for examination; or, (2) contact the correctional facility and have their medical personnel conduct an examination according to VA examination work sheets; or, (3) send a VA or fee-basis examiner to the correctional facility to conduct the examination, if possible.

The AOJ should follow the procedures set out in M21-1MR, Part III.iv.3.A.11.d, including conferring with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel or examining the Veteran at the prison by VHA medical personnel, a prison medical provider at VA expense, or a fee-basis provider contracted by VHA.

The AOJ should document all attempts to schedule the Veteran for his examinations in the claims file and include negative responses.  If examinations cannot be obtained, send the claims file to a VA examiner for the requested medical opinions.

3.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a fully responsive Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

